 

Exhibit 10.2

 

AKOUSTIS TECHNOLOGIES, INC.

2016 STOCK INCENTIVE PLAN

 

Restricted Stock Award Agreement

 

THIS AGREEMENT (together with Schedule A attached hereto, the “Agreement”),
effective as of the date specified as the “Grant Date” on Schedule A attached
hereto, is between AKOUSTIS TECHNOLOGIES, INC., a Delaware corporation (the
“Company”), and an Employee, Director or Consultant of the Company or an
Affiliate, as identified on Schedule A attached hereto (the “Participant”).

 

RECITALS:

 

In furtherance of the purposes of the Akoustis Technologies, Inc. 2016 Stock
Incentive Plan, as it may be hereafter amended and/or restated (the “Plan”), and
in consideration of the services of the Participant and such other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Participant hereby agree as follows:

 

1.          Incorporation of Plan. The rights and duties of the Company and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, a copy of which has been made available
to the Participant and the terms of which are incorporated herein by reference.
In the event of any conflict between the provisions in this Agreement and those
of the Plan, the provisions of the Plan shall govern, unless the Administrator
determines otherwise. The terms of this Agreement shall not be deemed to be in
conflict or inconsistent with the Plan merely because they impose greater or
additional restrictions, obligations or duties, or if this Agreement provides
that the Agreement terms apply notwithstanding the provisions to the contrary in
the Plan. Unless otherwise defined herein, capitalized terms in this Agreement
shall have the same definitions as set forth in the Plan.

 

2.          Grant of Restricted Stock Award; Restriction Period. The Company
hereby grants to the Participant pursuant to the Plan, as a matter of separate
inducement and agreement in connection with his or her employment with or
service to the Company, and not in lieu of any salary or other compensation for
his or her services, a Restricted Stock Award (the “Award”) for that number of
shares (the “Shares”) of common stock of the Company, $0.001 par value (the
“Common Stock”) as specified on Schedule A, attached hereto, and subject to such
other terms and conditions as may be stated herein or in the Plan or on Schedule
A. The Participant expressly acknowledges that the terms of Schedule A shall be
incorporated herein by reference and shall constitute part of this Agreement.
The Company and the Participant further acknowledge and agree that the
signatures of the Company and the Participant on the Grant Notice contained in
Schedule A shall constitute their acceptance of all of the terms of the Plan and
this Agreement and their agreement to be bound by the terms of the Plan and this
Agreement. The “Restriction Period” for the Award shall be the period beginning
on the Grant Date and ending on such date or dates and/or satisfaction of such
conditions as described in Schedule A.

 

3.          Vesting and Earning of Award. Subject to the terms of the Plan and
this Agreement, the Award shall vest and be earned upon such date or dates, and
subject to such conditions, as are described in this Agreement, including but
not limited to Schedule A attached hereto. Without limiting the effect of the
foregoing, the Shares subject to the Award may vest in installments over a
period of time, if so provided in Schedule A. The Participant expressly
acknowledges that the Award shall vest only upon such terms and conditions as
are provided in this Agreement (including but not limited to Schedule A) and
otherwise in accordance with the terms of the Plan. Subject to the terms of the
Plan (and taking into account any Code Section 409A considerations), the
Administrator has sole authority to determine whether and to what degree the
Award has vested and been earned and is payable and to interpret the terms and
conditions of the Award.

 



 

 

 

4.           Termination of Employment or Service.

 

(a)          If the employment or service of the Participant shall be terminated
for any reason other than termination by the Company without Cause, termination
by the Participant for Good Reason or termination due to the Participant’s
Disability and all or any part of the Award has not vested or been earned
pursuant to the terms of the Plan and this Agreement, the Award, to the extent
not then vested or earned, shall be forfeited immediately upon such termination,
and the Participant shall have no further rights with respect thereto.

 

(b)          If the employment or service of the Participant is terminated by
the Company without Cause, terminated by the Participant for Good Reason or
terminated due to the Participant’s Disability, any part of the Award that has
not vested or been earned pursuant to the terms of the Plan and this Agreement
shall be deemed earned and vested as of the Participant’s Termination Date.

 

For purposes of this Section 4, “Good Reason” means the Participant’s
termination of employment or service resulting from the Participant’s (i)
termination for “Good Reason” as defined under the Participant’s employment
agreement, consulting agreement or other similar agreement with the Company, if
any, or (ii) if the Participant has not entered into any agreement (or, if any
such agreement does not define “Good Reason”), then a Participant’s termination
shall be for “Good Reason” if termination results due to any of the following
without the Participant’s consent: (A) a material reduction in the Participant’s
base salary, (B) the assignment to the Participant of duties or responsibilities
materially inconsistent with, or a material diminution in, the Participant’s
position, authority, duties or responsibilities or (C) the relocation by the
Company of the Participant’s principal place of employment by more than 100
miles from the location at which the Participant is stationed. An event or
condition that would otherwise constitute “Good Reason” shall constitute Good
Reason only if the Company fails to rescind or cure such event or condition
within 30 days after receipt from the Participant of written notice of the event
which constitutes Good Reason, and Good Reason shall cease to exist for any
event or condition described herein on the 60th day following the later of the
occurrence or the Participant’s knowledge thereof, unless the Participant has
given the Company written notice thereof prior to such date.

 

The Administrator shall have sole discretion to determine the basis for the
Participant’s termination of employment or service, including whether such
termination is due to Cause, Good Reason or Disability.

 

5.          Settlement of Award. The Award, if earned in accordance with the
terms of this Agreement, shall be payable in whole shares of Common Stock. The
total number of Shares that may be acquired upon vesting of the Award (or
portion thereof) shall be rounded down to the nearest whole share.

 

6.          No Right of Continued Employment or Service; Forfeiture of Award; No
Right to Future Awards. Neither the Plan, this Agreement, the grant of the Award
nor any other action related to the Plan shall confer upon the Participant any
right to continue in the employ or service of the Company or an Affiliate as an
Employee, Director or Consultant, as the case may be, or interfere in any way
with the right of the Company or an Affiliate to terminate the Participant’s
employment or service at any time. Except as otherwise provided in the Plan or
this Agreement, all rights of the Participant with respect to the unvested
portion of the Award shall terminate upon termination of the Participant’s
employment or service. The Participant acknowledges and agrees that the Company
has no obligation to advise the participant of the expiration of the Award. The
grant of the Award does not create any obligation to grant further awards. For
purposes of this Agreement, references to “employment” or similar terms shall
include references to service unless the Administrator determines otherwise.

 



 2 

 

 

7.           Effect of Change of Control. Notwithstanding the provisions of
Section 3, in the event of a Change of Control, the Award shall, to the extent
not then vested or previously forfeited or cancelled, become vested if and to
the extent provided below:

 

(a)          To the extent that the successor or surviving company in the Change
of Control event does not assume or substitute for the Award (or in which the
Company is the ultimate parent corporation and does not continue the Award) on
substantially similar terms or with substantially equivalent economic benefits
(as determined by the Administrator prior to the Change of Control) as the Award
outstanding under the Plan immediately prior to the Change of Control event, any
restrictions, including but not limited to the Restriction Period, Performance
Period and/or performance factors or criteria applicable to the Award, shall be
deemed to have been met, and the Award shall become fully vested, earned and
payable to the fullest extent of the original grant (or, if the earning of the
Award is based on attaining a target level of performance, the Award shall be
deemed earned at the greater of actual performance or target performance) as of
the date of the Change of Control.

 

(b)          Further, in the event that the Award is substituted, assumed or
continued as provided in Section 7(a) herein, the Award shall nonetheless become
vested in full and any restrictions, including but not limited to the
Restriction Period, Performance Period and/or performance factors or criteria
applicable to the Award, shall be deemed to have been met, and the Award shall
become fully vested, earned and payable to the fullest extent of the original
award (or, if the earning of the Award is based on attaining a target level of
performance, the Award shall be deemed earned at the greater of actual
performance or target performance), if the Participant’s employment or service
is terminated by the Company or an Affiliate (or any successor thereto) not for
Cause or by the Participant for Good Reason (as defined in the Plan) within two
years after the effective date of a Change of Control. The Administrator shall
have sole discretion to determine the basis for the Participant’s termination of
employment or service, including whether such termination is for Good Reason.

 

(c)          Notwithstanding Sections 7(a) and (b), in the event that the
Participant has entered into an employment agreement, consulting agreement or
other similar agreement, plan or policy as of the effective date of the Plan,
the Participant shall be entitled to the greater of the benefits provided upon a
change of control of the Company under the Plan or the respective employment
agreement or other arrangement as in effect on the Plan effective date, and such
agreement or arrangement shall not be construed to reduce in any way the
benefits otherwise provided upon a Change of Control.

 

8.          Nontransferability of Award and Shares. The Award shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
by will or the laws of intestate succession, except for transfers if and to the
extent permitted by the Administrator in a manner consistent with the
registration provisions of the Securities Act. The designation of a beneficiary
in accordance with the Plan does not constitute a transfer. The Participant
shall not sell, transfer, assign, pledge or otherwise encumber the Shares
subject to the Award until the Restriction Period has expired and all conditions
to vesting have been met.

 

9.          Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Company with respect to the
grant of the Award, any other equity-based awards or any related rights, and the
Participant hereby waives any rights or claims related to any such statements,
representations or agreements. This Agreement does not supersede or amend any
existing confidentiality agreement, non-solicitation agreement, non-competition
agreement, employment agreement or any other similar agreement between the
Participant and the Company, including, but not limited to, any restrictive
covenants contained in such agreements. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective executors,
administrators, heirs, successors and assigns.

 



 3 

 

 

10.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflict of laws provisions of any state, and in accordance with applicable
federal laws of the United States.

 

11.         Amendment and Termination; Waiver. This Agreement may be amended,
altered, suspended and/or terminated as provided in the Plan. Without limiting
the effect of the foregoing, (a) the Administrator shall have unilateral
authority to amend the Plan and this Agreement (without Participant consent) to
the extent necessary to comply with Applicable Law or changes to Applicable Law
(including but in no way limited to Code Section 409A and federal securities
laws), and (b) the Administrator also shall have the unilateral authority to
make adjustments to the terms and conditions of the Award in recognition of
unusual or nonrecurring events affecting the Company or any Affiliate, or the
financial statements of the Company or any Affiliate, or of changes in
Applicable Law, or accounting principles, if the Administrator determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan
or necessary or appropriate to comply with applicable accounting principles or
Applicable Law. The waiver by the Company of a breach of any provision of this
Agreement by the Participant shall not operate or be construed as a waiver of
any subsequent breach by the Participant.

 

12.         Certificates for Shares; Rights as a Stockholder. Except as
otherwise provided herein, the Participant and his or her legal representatives,
legatees or distributees shall not be deemed to be the holder of any Shares
subject to the Award and shall not have any rights of a stockholder unless and
until (and then only to the extent that) the Award has vested and certificates
for such Shares have been issued and delivered to him or her or them (or, in the
case of uncertificated shares, other written evidence of ownership in accordance
with Applicable Law shall have been provided). A certificate or certificates for
Shares subject to the Award shall be issued in the name of the Participant (or,
in the case of uncertificated shares, other written notice of ownership in
accordance with Applicable Law shall be provided) as soon as practicable after
the Award has been granted. Notwithstanding the foregoing, the Administrator may
require that (a) the Participant deliver the certificate(s) (or other
instruments) for the Shares to the Administrator or its designee to be held in
escrow until the Award vests and is no longer subject to a substantial risk of
forfeiture (in which case the Shares will be promptly released to the
Participant) or is forfeited (in which case the Shares shall be returned to the
Company); and/or (b) the Participant deliver to the Company a stock power
endorsed in blank (or similar instrument), relating to the Shares subject to the
Award which are subject to forfeiture. Except as otherwise provided in the Plan
or this Agreement, the Participant shall have all voting, dividend and other
rights of a stockholder with respect to the Shares following issuance of the
certificate or certificates for the Shares; provided, however, that if any cash
or non-cash dividends are declared and paid by the Company with respect to any
such Shares, such dividends shall be subject to the same vesting schedule,
forfeiture terms and other restrictions as are applicable to the Shares upon
which such dividends are paid (and any such cash dividends shall be paid within
60 days of the date on which such underlying shares vest.

 

13.         Withholding; Tax Matters.

 

(a)          The Participant acknowledges that the Company shall require the
Participant to pay the Company in cash the amount of any tax or other amount
required by any governmental authority to be withheld and paid over by the
Company to such authority for the account of the Participant, and the
Participant agrees, as a condition to the grant of the Award and delivery of the
Shares or any other benefit, to satisfy such obligations. Notwithstanding the
foregoing, the Administrator may in its discretion establish procedures to
require or permit the Participant to satisfy such obligations in whole or in
part, and any local, state, federal, foreign or other income tax obligation
relating to the Award, by delivery to the Company of shares of Common Stock held
by the Participant (which are fully vested and not subject to any pledge or
other security interest) and/or by the Company withholding shares of Common
Stock from the Shares to which the Participant is otherwise entitled. The number
of Shares to be withheld shall have a Fair Market Value as of the date that the
amount of tax to be withheld is determined as nearly equal as possible to, but
not exceeding (unless otherwise permitted by the Administrator in a manner in
accordance with Applicable Law and applicable accounting principles), the amount
of such obligations being satisfied. Such withholding obligations shall be
subject to such terms and procedures as may be established by the Administrator.

 



 4 

 

 

(b)          The Participant acknowledges that he or she is solely responsible
and liable for the satisfaction of all taxes and penalties that may arise in
connection with the Award (including but not limited to any taxes arising under
Code Section 409A), and the Company shall not have any obligation to indemnify
or otherwise hold the Participant harmless from any or all such taxes. The
Participant further acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including, but not limited to, income tax consequences) related to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant or vesting of the Award and/or the acquisition or
disposition of the Shares or any other benefit related to the Award and that the
Participant has been advised that he or she should consult with his or her own
attorney, accountant and/or tax advisor regarding the decision to enter into
this Agreement and the consequences thereof. The Participant also acknowledges
that the Company has no responsibility to take or refrain from taking any
actions in order to achieve a certain tax result for the Participant.

 

14.         Administration. The authority to construe and interpret this
Agreement and the Plan, and to administer all aspects of the Plan, shall be
vested in the Administrator, and the Administrator shall have all powers with
respect to this Agreement as are provided in the Plan, including but not limited
to the sole authority to determine whether and to what degree the Award has been
earned and vested. Any interpretation of this Agreement by the Administrator and
any decision made by it with respect to this Agreement are final and binding.

 

15.         Notices. Except as may be otherwise provided by the Plan or
determined by the Administrator, any written notices provided for in this
Agreement or the Plan shall be in writing and shall be deemed sufficiently given
if either hand delivered or if sent by fax or overnight courier, or by postage
paid first class mail. Notices sent by mail shall be deemed received three
business days after mailed but in no event later than the date of actual
receipt. Notices shall be directed, if to the Participant, at the Participant’s
address indicated on Schedule A (or such other address as may be designated by
the Participant in a manner acceptable to the Administrator), or if to the
Company, at the Company’s principal office, attention Cindy C. Payne, Chief
Financial Officer and Assistant Secretary, Akoustis Technologies, Inc. Notice
may also be provided by electronic submission, if and to the extent permitted by
the Administrator.

 

16.         Severability. If any provision of this Agreement is held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Agreement (which shall be construed or deemed amended to
conform to Applicable Law), and the Agreement shall be construed and enforced as
if the illegal or invalid provision had not been included.

 



 5 

 

 

17.         Restrictions on Award and Shares. The Company may impose such
restrictions on the Award and any Shares or other benefits underlying the Award
as it may deem advisable, including without limitation restrictions under the
federal securities laws, the requirements of any stock exchange or similar
organization and any blue sky, state or foreign securities laws or other laws
applicable to such Award or Shares. Notwithstanding any other provision in the
Plan or this Agreement to the contrary, the Company shall not be obligated to
issue, deliver or transfer shares of Common Stock, to make any other
distribution of benefits, or to take any other action, unless such delivery,
distribution or action is in compliance with Applicable Law (including but not
limited to the requirements of the Securities Act). The Company is under no
obligation to register the Shares with the Securities and Exchange Commission or
to effect compliance with the exemption, registration, qualification or listing
requirements of any state or foreign securities laws, stock exchange or similar
organization, and the Company shall have no liability for any inability or
failure to do so. The Company may cause a restrictive legend or legends to be
placed on any certificate for Shares issued pursuant to the Award in such form
as may be prescribed from time to time by Applicable Law or as may be advised by
legal counsel.

 

18.         Rules of Construction. Headings are given to the sections of this
Agreement solely as a convenience to facilitate reference. The reference to any
statute, regulation or other provision of law shall (unless the Administrator
determines otherwise) be construed to refer to any amendment to or successor of
such provision of law.

 

19.         Right of Offset. Notwithstanding any other provision of the Plan or
this Agreement, the Company may at any time (subject to any Code Section 409A
considerations) reduce the amount of any payment or benefit otherwise payable to
or on behalf of the Participant by the amount of any obligation of the
Participant to or on behalf of the Company or an Affiliate that is or becomes
due and payable and, by entering into this Agreement, the Participant shall be
deemed to have consented to such reduction.

 

20.         Effect of Certain Changes in Status. Notwithstanding the other terms
of the Plan or this Agreement, the Administrator has the sole discretion to
determine (taking into account any Code Section 409A considerations), at the
time of grant of the Award or at any time thereafter, the effect, if any, on the
Award (including but not limited to modifying the vesting and/or earning of the
Award) if the Participant’s status as an Employee, Director or Consultant
changes, including but not limited to a change from full-time to part-time, or
vice versa, or if other similar changes in the nature or scope of the
Participant’s employment or service occur.

 

21.         Compliance with Recoupment, Ownership and Other Policies or
Agreements. Without limiting the terms of the Plan, and as a condition to
receiving this Award or any benefit thereunder, the Participant agrees that he
or she shall abide by all provisions of any equity retention policy, stock
ownership guidelines, compensation recovery policy and/or other policies adopted
by the Company or an Affiliate, each as in effect from time to time and to the
extent applicable the Participant. In addition, the Participant shall be subject
to such compensation recovery, recoupment, forfeiture or other similar
provisions as may apply to him or her under Applicable Law.

 

22.         Counterparts; Further Instruments. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.

 

[Signatures follow on Schedule A/Grant Notice]

 



 6 

 

 

AKOUSTIS TECHNOLOGIES, INC.

2016 STOCK INCENTIVE PLAN

 

Restricted Stock Award Agreement

 

Schedule A/Grant Notice

 

1.            Grant Terms. Pursuant to the terms and conditions of the Company’s
2016 Stock Incentive Plan, as it may be hereafter be amended (the “Plan”), and
the Restricted Stock Award Agreement attached hereto (the “Agreement”), you (the
“Participant”) have been granted a Restricted Stock Award (the “Award”) for
_____________ shares (the “Shares”) of the Company’s Common Stock. Unless
otherwise defined herein, capitalized terms in this Schedule A shall have the
same definitions as set forth in the Agreement and the Plan.

 

Name of Participant:       Address:                       Grant Date:
               , 20         Number of Shares Subject to Award:       Vesting
Schedule/Conditions:                       Participant Type (Mark One): ¨
Employee   ¨ Director   ¨ Consultant

 

2.           By my signature below, I, the Participant, hereby acknowledge
receipt of this Grant Notice and the Restricted Stock Award Agreement (the
“Agreement”) dated __________ ___, 20__, between the Participant and Akoustis
Technologies, Inc. (the “Company”) which is attached to this Grant Notice. I
understand that the Grant Notice and other provisions of Schedule A herein are
incorporated by reference into the Agreement and constitute a part of the
Agreement. By my signature below, I further agree to be bound by the terms of
the Plan and the Agreement, including but not limited to the terms of this Grant
Notice and the other provisions of Schedule A contained herein. The Company
reserves the right to treat the Award and the Agreement as cancelled, void and
of no effect if the Participant fails to return a signed copy of the Grant
Notice within 30 days of grant date stated above.

 

Signature:      Date:      Participant      

 

 Schedule A-1 

 

 

  Agreed to by:       AKOUSTIS TECHNOLOGIES, INC.         By:       [Name]    
[Title]

 

Attest:           [Name]   [Title]  

 

Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form and return to Akoustis
Technologies, Inc., Attention Cindy C. Payne, Chief Financial Officer and
Assistant Secretary. Please retain a copy of the Agreement, including a signed
copy of this Grant Notice, for your files.

 



 Schedule A-2 

